Mr. Presiding Justice Baker delivered the opinion of the court. Beuble M. Outhet died testate September 18, 1907. His residuary estate amounted to upwards of $650,000 and consisted in part of a lot and building at the corner of Madison and Franklin streets, known as the Commercial Building, valued at $435,000, and of a building on Franklin street valued at $100,000. By his will the testator gave to certain persons legacies amounting to $31,000 and gave the residue of his property to appellee Follansbee to hold on certain trusts until testator’s grandson, John C. Outhet, Jr., if he survived his father, John C. Outhet, reached the age of forty years, when five-tenths of the trust estate was to be conveyed and transferred to him and the remainder converted into money and distributed, in certain specified proportions, among the appellees, who, with said John C. Outhet, Jr., were made defendants to the bill filed by the trustee. The will provided that in case of the death of G-eorge A. Follansbee, three persons therein named should execute the trust, “and they shall thereupon be invested with the same title and with as full power and authority as my said trustee, George A. Follansbee, is hereby vested with; and in case of any of their deaths before the expiration of this trust, I hereby direct that any court of competent jurisdiction of this county may appoint a new trustee in the place of such deceased trustee aforesaid. 14. I hereby direct that there shall be paid to my said trustee, or his successors in trust, a reasonable compensation for his or their services in connection with the duties to be performed hereunder, the amount thereof to be fixed from time to time by any court having jurisdiction of such matters.” The purpose of the bill was to settle the trustee’s accoimts and have his compensation fixed from the death of Beuble M. Outhet to April 17, 1910. The decree ordered: “That $17,-500 should be allowed the trustee in full payment of all the services to the trust estate, including all expenses for office rent, clerical and other assistance, stationery, postage and expenditures that he has not charged up to the estate, and which do not appear upon his accounts filed in court, for the period from September 18, 1907, to April 17,1910.” The court by the decree found that the trustee had taken from the trust estate $300 per month, which he estimated would cover the cash outlays which he was .obliged to make on account of the estate; ordered that said sums, amounting to $9,300, be deducted from said sum of $17,500; found that the amount still due the trustee for services was $8,200, and decreed that the trustee pay to himself said sum of $8,200 for his services to said trust estate from September, 1897, to April 17, 1910. From the decree John O. Outhet, Jr., a minor, appealed, and contends that the allowance to the trustee is excessive. The trustee has assigned cross-errors and contends that the evidence shows that he was entitled to $22,500 as compensation for his services; that the court erred in allowing him only $17,500. The question as to the compensation which should be allowed the trustee for his services in the care and management of the trust estate is not free from difficulty. The trustee had, under the will, full power to sell or lease the property. The building of the North Western railway station and of the LaSalle hotel on Madison street within a few blocks of the Commercial Building tended to increase the value of that building, but it could not be foreseen with certainty whether the property would increase in value, and it required •the exercise of a wise judgment by the trustee to decide whether it was for the interest of the estate to sell the building or lease it for a long term of years, or to grant only. short term leases and so secure to the estate the benefit of the increase in value of the property, in case there was an increase. The trustee is a lawyer of ability and experience, and it is conceded that he acted wisely in deciding not to sell the Commercial building or lease it for a long term of years. He personally acted for the trust estate in some litigated matters, rendering strictly legal services, and no doubt because he was an able and experienced lawyer, it was not necessary for him to retain counsel or subject the estate to the hazard of ill advised proceedings in matters where it would have been proper and necessary for a trustee who was not a lawyer to employ counsel. For strictly legal services we think the trustee is not entitled to an allowance. He was entitled to compensation for his labor, care and responsibility, and we think that in determining what was just compensation the court might take into consideration the fact that he was an able and experienced lawyer. The compensation of a trustee is not determined by any established practice or rule, but in determining such compensation the responsibility incurred, the amount of the estate, the time and labor properly devoted by the trustee to the discharge of his duties are to be considered. What is reasonable compensation depends largely on the circumstances of each case. We do not regard it as important or controlling that the master found that the testimony of the witnesses tended to show that the trustee was entitled to $22,500 as compensation for all the services rendered. The question for the master and for the chancellor was, what was the compensation the trustee was entitled to for the services for which he was entitled to compensation from the trust estate? The court and master both found that $17,500 was full compensation for such services. We think that the discretion of the court in so fixing the compensation of the trustee should not be be disturbed, and the decree is affirmed. Affirmed.